869 F.2d 1489
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ronald L. DAVIS, Plaintiff-Appellant,v.Herman C. DAVIS, Warden, Defendant-Appellee.
No. 88-6271.
United States Court of Appeals, Sixth Circuit.
Feb. 3, 1989.

Before KRUPANSKY and BOGGS, Circuit Judges, GEORGE CLIFTON EDWARDS, Jr., Senior Circuit Judge.

ORDER

1
This matter is before the court upon consideration of appellant's response to this court's order of November 22, 1988, directing him to show cause as to why his appeal should not be dismissed for lack of jurisdiction.  In his response appellant maintains that his failure to file a timely notice of appeal should be excused because he has never received a copy of the district court's final order.


2
Review of the record indicates that the district court entered its final order on August 5, 1988;  but that appellant did not file a notice of appeal until September 27, 1988.  The notice of appeal, therefore, was 21 days late.  Fed.R.App.P. 4(a) and 26(a).


3
The failure of an appellant to file a timely notice of appeal deprives an appellate court of jurisdiction.  Compliance with Fed.R.App.P. 4(a) is a mandatory, jurisdictional prerequisite which this court can neither waive nor extend.   Peake v. First Nat'l Bank & Trust Co., 717 F.2d 1016, 1018 (6th Cir.1983).  Furthermore, the time limits for filing a notice of appeal set forth in Fed.R.App.P. 4(a) commence to run upon the entry of the judgment or order appealed from, not upon its subsequent receipt by the appellant.  Fed.R.Civ.P. 77(d).


4
Accordingly, it is ORDERED that the appeal be and hereby is dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.